IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 44457/44458

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 347
                                                 )
       Plaintiff-Respondent,                     )   Filed: February 2, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
KIRK ERIC BIRKINBINE,                            )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Orders revoking probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       In cases consolidated on appeal, Kirk Eric Birkinbine pled guilty to possession of
methadone, Idaho Code § 37-2732(c), and possession of methamphetamine, I.C. § 37-2732(c).
The district court imposed concurrent unified sentences of seven years with two years
determinate, but after a period of retained jurisdiction, suspended the sentences and placed
Birkinbine on probation.     Subsequently, Birkinbine admitted to violating the terms of the
probation, and the district court consequently revoked probation and ordered execution of the
original sentences. Birkinbine appeals, contending that the district court abused its discretion in
failing to retain jurisdiction upon revoking probation.


                                                 1
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Therefore, the orders revoking probation and directing execution of Birkinbine’s
previously suspended sentences are affirmed.




                                                   2